Exhibit 99-3 Koor Industries Limited (An Israeli Corporation) Consolidated Interim Financial Statements as at September 30, 2007 (Unaudited) Koor Industries Limited (An Israeli Corporation) Condensed Consolidated Interim Financial Statements as at September 30, 2007 Contents Page Auditors' Review report 2 Condensed Consolidated Financial Statements as at September 30, 2007 (Unaudited) Condensed Consolidated Interim Balance Sheets 3 Condensed Consolidated Interim Statements of Income 5 Condensed Interim Statements of Changes in Shareholders' Equity 6 Condensed Consolidated Statements of Cash Flows 10 Notes to the Interim Financial Statements 15-32 Somekh Chaikin Telephone 972 36848000 KPMG Millennium Tower Fax 972 36848444 17 Ha'arba'a Street, PO Box 609 Internet www.kpmg.co.il Tel Aviv 61006 Israel The Board of Directors Koor Industries Limited Auditors' review report of unaudited condensed consolidated interim financial statements for the nine-month and three-month periods ended September 30, 2007 At your request, we have reviewed the condensed consolidated interim balance sheet of Koor Industries Limited and its subsidiaries as at September 30, 2007, the related condensed consolidated interim statements of income, the condensed interim statements of changes in shareholders' equity and the condensed consolidated interim statements of cash flows for the nine-month and three-month periods thenended. Our review was conducted in accordance with procedures prescribed by the Institute of Certified Public Accountants in Israel, and included, inter alia, reading the said financial statements, reading the minutes of the Shareholders’ Meetings and of the meeting of the Board of Directors and its committees, as well as making inquiries of persons responsible for financial and accounting matters. We were furnished with the reports of other auditors on their review of the interim financial statements of certain subsidiaries whose assets as at September 30, 2007 constitute 2% of the total consolidated assets and whose revenues for the nine-month and for the three-month periods then ended constitute 14% and 6% of the total continuing consolidated revenues, respectively, and constitute 15% of the total discontinuing consolidated revenues for the nine-month period then ended. Furthermore, we were furnished with the reports of other auditors on their review of the interim financial statements of certain affiliates, whose Company’s investments constitute NIS183,697 thousand as at September 30, 2007 and its equity in earnings constitute NIS 21,277 thousand and NIS6,930 thousand for the nine-month and three-month periods then ended, respectively. Since the review performed was limited in scope and does not constitute an audit in accordance with generally accepted auditing standards, we do not express an opinion on the said condensed consolidated interim financial statements. In the course of our review, including the reading of the review reports of the other auditors as stated above, nothing came to our attention which would indicate the necessity of making any material modifications to the interim financial statements referred to above, in order for them to be in conformity with generally accepted accounting principles in Israel and in accordance with Section D of the Securities Regulations (Periodic and Immediate Report) - 1970. We call attention to that stated in Note 3A(6) of the financial statements regarding a claim and a request to certify the claim as a class action that were filed against one of the Company’s investee companies. Somekh Chaikin Certified Public Accountants (Isr.) Member Firm of KPMG International November 18, 2007 Tel Aviv, Israel Somekh Chaikin, a partnership registered under the Israeli Partnership Ordinance, is the Israeli member firm of KPMG International, a Swiss cooperative. 2 Condensed Consolidated Interim Balance Sheets Convenience translation (Note 1A3) September 30 December 31 September 30 2007 2006(1) 2006(2) 2007 Unaudited Audited Unaudited NIS thousands US$ thousands Assets Current assets Cash and cash equivalents 1,080,201 177,201 241,586 269,175 Short-term deposits and investments 1,771,406 443,364 695,931 441,417 Trade receivables 39,391 33,216 33,010 9,816 Otherreceivables 67,664 19,540 64,521 16,861 Inventories 77,503 77,177 62,319 19,313 3,036,165 750,498 1,097,367 756,582 Investments and long-term receivables Investments in affiliates 2,690,163 3,497,060 3,322,177 670,363 Other investments and receivables 124,485 524,504 179,488 31,020 2,814,648 4,021,564 3,501,665 701,383 Investment property 108,280 80,392 * 80,080 * 26,982 Fixed assets, net 7,934 9,635 * 9,528 * 1,977 Intangible assets, deferred tax assets and deferred expenses 15,495 595 546 3,861 Assets relating to discontinued operations - 876,078 814,645 - 5,982,522 5,738,762 5,503,831 1,490,785 *Reclassified - see Note 1B(4). (1)Reclassified with respect to discontinued operations - see Note 6(2) and Note 6(3). (2)Reclassified with respect to discontinued operations - see Note 6(3). The accompanying notes are an integral part of the financial statements. 3 Koor Industries Limited (An Israeli Corporation) Convenience translation (Note 1A3) September 30 December 31 September 30 2007 2006(1) 2006(2) 2007 Unaudited Audited Unaudited NIS thousands US$ thousands Liabilities and shareholders’ equity Current liabilities Credit from banks and others 173,015 93,020 33,800 43,113 Trade payables 50,395 41,540 40,473 12,558 Other payables 128,567 147,888 161,228 32,038 Customer advances 4,667 1,635 1,779 1,163 356,644 284,083 237,280 88,872 Long-term liabilities Long-term bank loans 1,247,900 1,308,248 1,299,174 310,964 Other long-term loans 15,589 51,639 47,467 3,885 Debentures 1,634,117 994,325 988,482 407,206 Deferred taxes 2,183 22 34 544 Liability for employee severance benefits, net 1,527 4,623 2,137 380 2,901,316 2,358,857 2,337,294 722,979 Liabilities relating to discontinued operations - 798,787 737,721 - Minority interest 679 2,472 2,348 169 Shareholders’ equity 2,723,883 2,294,563 2,189,188 678,765 5,982,522 5,738,762 5,503,831 1,490,785 Ami Erel Raanan Cohen Michal Yageel Chairman of the Board of Directors Chief Executive Officer Corporate Controller Date of approval: November 18, 2007 4 Koor Industries Limited (An Israeli Company) Condensed Consolidated Interim Statements of Income Convenience translation (Note 1A3) Year Nine months ended ended Nine months ended September 30 Three months ended September 30 December 31 June 30 2007 (1) 2006 2007 (1) 2006 (2) 2006 2007 Unaudited Unaudited Audited Unaudited NIS thousands US$ thousands Revenues and earnings Revenue from sales and services 164,617 212,200 46,404 70,544 270,452 41,022 Group’s equity in the operating results of investee companies, net 272,368 84,944 38,379 24,400 (37,555 ) 67,871 Other income, net 581,878 11,816 531,916 7,707 99,492 144,998 1,018,863 308,960 616,699 102,651 332,389 253,891 Costs and losses Cost of sales and services 126,638 153,858 39,769 50,035 210,097 31,557 Selling and marketing expenses 32,949 37,897 10,053 12,722 47,315 8,210 General and administrative expenses 35,299 70,420 13,794 9,897 87,514 8,796 Financing expenses, net 99,609 85,149 93,082 27,465 97,480 24,822 294,495 347,324 156,698 100,119 442,406 73,385 Earnings before income tax 724,368 (38,364 ) 460,001 2,532 (110,017 ) 180,506 Income tax 258 (15,419 ) (659 ) (52 ) (4,671 ) 64 724,626 (53,783 ) 459,342 2,480 (114,688 ) 180,570 Minority interest in consolidated companies' results, net 2,014 (2,760 ) 2,422 (436 ) (2,430 ) 502 Net earnings (loss) from continuing operations 726,640 (56,543 ) 461,764 2,044 (117,118 ) 181,072 Net earnings (loss) from discontinued operations (Note 6) 10,355 8,678 - 5,280 13,918 2,580 Cumulative effect as of the beginning of the year of change in accounting method - 62,552 - - 62,552 - Net earnings (loss) for the period 736,995 14,687 461,764 7,324 (40,648 ) 183,652 Basic earnings (loss) perordinary share: From continuing operations 43.695 (3.493 ) 27.824 0.194 (6.623 ) 10.888 From discontinued operations 0.624 0.531 - 0.320 0.849 0.155 From cumulative effect of change in accounting method - 3.825 - - 3.815 - Net earnings (loss) for the period 44.319 0.863 27.824 0.514 (1.959 ) 11.043 Diluted earnings (loss) per ordinary share: From continuing operations 43.077 (3.493 ) 27.774 0.192 (7.161 ) 10.734 From discontinued operations 0.623 0.531 - 0.318 0.849 0.155 From cumulative effect of change in accounting method - 3.825 - - 3.815 - Net earnings (loss) for the period 43.700 0.863 27.774 0.510 (2.497 ) 10.889 (1)Reclassified with respect to discontinued operations - see Note 6(2) and Note 6(3). (2)Reclassified with respect to discontinued operations - see Note 6(3). The accompanying notes are an integral part of the financial statements. 5 Koor Industries Limited (An Israeli Company) Condensed Interim Statement of Changes in Shareholders’ Equity Dividend Cumulative proposed Number Amounts Company foreign subsequent of received in shares currency to the Total ordinary Share Capital respect of held by a translation balance Retained Shareholders’ shares(1) capital reserves stock options subsidiary adjustments sheet date deficit equity NIS thousands Balance as at January 1, 2007 (Audited) 16,567,070 564,515 2,566,724 21,715 (6,071 ) (233,851 ) - (723,844 ) 2,189,188 Changes during the nine months ended September 30, 2007 (Unaudited): Net earnings for the period - 736,995 736,995 Dividend paid during the period - (149,857 ) (149,857 ) Dividend proposed subsequent to the balance sheet date - 380,027 (380,027 ) - Adjustment to retained earnings in respect of investment properties (see Note 1B(4)) - 52,246 52,246 Adjustment to retained earnings in respect of in- process research and development (see Note 1B(5)) - 1,728 1,728 Stock-based compensation expenses - - 125 - 125 Exercise of stock options granted to employees 46,508 - Cumulative foreign currency translation adjustments, net - (106,542 ) - - (106,542 ) Balance as at September 30, 2007 (Unaudited) 16,613,578 564,515 2,566,849 21,715 (6,071 ) (340,393 ) 380,027 (462,759 ) 2,723,883 Dividend Cumulative proposed Number Amounts Company foreign subsequent of received in shares currency to the Total ordinary Share Capital respect of held by a translation balance Retained Shareholders’ shares(1) capital reserves stock options subsidiary adjustments sheet date deficit equity NIS tousands Balance as at January 1, 2006 (Audited) 16,146,668 564,515 2,565,488 21,715 (6,071 ) 15,983 - (683,196 ) 2,478,434 Changes during the nine months ended September 30, 2006 (Unaudited): Net earnings for the period - 14,687 14,687 Stock-based compensation expenses - - 1,153 - 1,153 Exercise of stock options granted to employees 341,285 - * - * - Cumulative foreign currency translation adjustments, net - (199,711 ) - - (199,711 ) Balance as at September 30, 2006 (Unaudited) 16,487,953 564,515 2,566,641 21,715 (6,071 ) (183,728 ) - (668,509 ) 2,294,563 (1)Net of the Company holdings and subsidiaries' holdings. *Represents an amount lower than NIS 1,000. The accompanying notes are an integral part of the financial statements. 6 Koor Industries Limited (An Israeli Company) Condensed Interim Statement of Changes in Shareholders’ Equity (cont'd) Proceeds Dividend from Cumulative proposed issuance Company foreign subsequent Number of of shares currency to the Total ordinary Share Capital stock held by a translation balance Retained Shareholders’ shares(1) capital reserves options subsidiary adjustments sheet date deficit equity NIS thousands Balance as at July 1, 2007 (Unaudited) 16,589,104 564,515 2,566,826 21,715 (6,071) (204,653) 149,857 (544,496) 2,547,693 Changes during the three months ended June 30, 2007 (Unaudited): Net loss for the period - 461,764 461,764 Dividend paid during the period - (149,857) - (149,857) Dividend proposed subsequent to balance sheet date - 380,027 (380,027) - Stock-based compensation expenses - - 23 - 23 Exercise of stock options granted to employees 24,474 -* - -* Cumulative foreign currency translation adjustments, net - (135,740) - - (135,740) Balance as at September 30, 2007 (Unaudited) 16,613,578 564,515 2,566,849 21,715 (6,071) (340,393) 380,027 (462,759) 2,723,883 Balance as at July 1, 2006 (Unaudited) 16,464,964 564,515 2,566,558 21,715 (6,071) (86,925) - (675,833) 2,383,959 Changes during the three months ended June 30, 2006 (Unaudited): Net earnings for the period - 7,324 7,324 Stock-based compensation expenses - - 83 - 83 Exercise of stock options granted to employees 22,989 -* - -* Cumulative foreign currency translation adjustments, net - (96,803) - - (96,803) Balance as at September 30, 2006 (Unaudited) 16,487,953 564,515 2,566,641 21,715 (6,071) (183,728) - (668,509) 2,294,563 (1)Net of the holdings by the Company and subsidiaries. *Represents an amount lower than NIS 1,000. The accompanying notes are an integral part of the financial statements. 7 Koor Industries Limited (An Israeli Company) Condensed Interim Statement of Changes in Shareholders’ Equity (cont’d) Amounts received Cumulative Number in respect Company foreign of of shares currency Total ordinary Share Capital stock held by a translation Retained Shareholders’ shares(1) capital reserves options subsidiary adjustments deficit equity NIS thousands Balance as at January 1, 2006 (Audited) 16,146,668 564,515 2,565,488 21,715 (6,071 ) 15,983 (683,196 ) 2,478,434 Changes during 2006 (Audited): Net loss for the year - (40,648 ) (40,648 ) Stock-based compensation expenses - - 1,236 - 1,236 Issuance of stock options to employees Exercise of stock options granted to employees 420,402 - * - * Cumulative foreign currency translation adjustments, net - (249,834 ) - (249,834 ) Balance as at December 31, 2006 (Audited) 16,567,070 564,515 2,566,724 21,715 (6,071 ) (233,851 ) (723,844 ) 2,189,188 (1) Net of the Company holdings and its subsidiaries' holdings. *Represents an amount lower than NIS 1,000. The accompanying notes are an integral part of the financial statements. 8 Koor Industries Limited (An Israeli Company) Condensed Interim Statements of Changes in Shareholders’ Equity (cont’d) Convenience translation into U.S. dollars (Note 1A(3)) Amounts Shares Dividend received held proposed in by the Foreign subsequent respect of Company currency to Total Share Capital stock and translation balance Retained Shareholders’ capital reserves options subsidiaries adjustments sheet loss equity US$ thousands Balance as at January 1, 2007 (Audited) 140,672 639,602 5,411 (1,513 ) (58,273 ) - (180,375 ) 545,524 Changes during the nine months ended September 30, 2007 (Unaudited): Net earnings for the period - 183,652 183,652 Dividend paid - (37,343 ) (37,343 ) Dividend proposed subsequent to balance sheet date - 94,699 (94,699 ) - Adjustment to retained earnings in respect of investment Properties (see Note 1B(4)) - 13,019 13,019 Adjustment to retained earnings in respect of in- process research and development (see Note 1B(5)) - 431 431 Stock-based compensation expenses - 31 - 31 Cumulative foreign currency translation adjustments, net - (26,549 ) - - (26,549 ) Balance as at September 30, 2007 (Unaudited) 140,672 639,633 5,411 (1,513 ) (84,822 ) 94,699 (115,315 ) 678,765 Balance as at July 1, 2007 (Unaudited) 140,672 639,628 5,411 (1,513 ) (50,998 ) 37,343 (135,683 ) 634,860 Changes during the three months ended September 30, 2007 (Unaudited) Net earnings for the period - 115,067 115,067 Dividend paid - (37,343 ) - (37,343 ) Dividend proposed subsequent to balance sheet date - 94,699 (94,699 ) - Stock-based compensation expenses - 5 - 5 Cumulative foreign currency translation adjustments, net - (33,824 ) - - (33,824 ) Balance as at September 30, 2007 (Unaudited) 140,672 639,633 5,411 (1,513 ) (84,822 ) 94,699 (115,315 ) 678,765 (*)Represents an amount lower than NIS 1,000. The accompanying notes are an integral part of the financial statements. 9 Koor Industries Limited (An Israeli Company) Condensed Consolidated Interim Statements of Cash Flows Convenience translation (Note 1A3) Year Nine months ended ended Nine months ended September 30 Three months ended September 30 December 31 September 30 2007 2006(1) 2007 2006(1) 2006(2) 2007 Unaudited Unaudited Audited Unaudited NIS thousands US$ thousands Cash flows from operating activities Net earnings (loss) for the year 736,995 14,687 461,764 7,324 (40,648 ) 183,652 Adjustments to reconcile net earnings (loss) to net cash flows from operating activities (A) (872,094 ) 15,100 (546,541 ) 32,009 16,273 (217,317 ) Net cash flow from continuing operating activities (135,099 ) 29,787 (84,777 ) 39,333 (24,375 ) (33,665 ) Net cash flow from discontinued operating activities 9,006 26,861 - (1,706 ) 31,556 2,244 Net cash flows from operating activities (126,093 ) 56,648 (84,777 ) 37,627 7,181 (31,421 ) Cash flows from investing activities: Purchase of fixed assets (1,194 ) (763 ) (383 ) (264 ) (3,934 ) (298 ) Amounts charged to intangible assets and deferred expenses (17,128 ) (925 ) (4,495 ) - - (4,268 ) Proceeds from disposal of investments in investee companies and others 1,758,160 1,870 1,504,385 1,870 182,161 438,116 Investment in affiliate and others (40,588 ) (923,119 ) (30,395 ) (637,316 ) (923,965 ) (10,114 ) Proceeds from sale of fixed assets and intangible assets 57 363 57 168 910 14 Investment in venture capital companies (4,635 ) (7,154 ) (1,073 ) (1,437 ) (7,417 ) (1,155 ) Decrease in other investments, net 2,521 (1,562 ) - (5,671 ) 1,649 628 Decrease in short-term deposits and investments, net (1,233,694 ) 43,812 (1,339,200 ) 10,998 1,708 (307,424 ) Net cash flow from continuing investing activities 463,499 (887,478 ) 128,896 (631,652 ) (748,888 ) 115,499 Net cash flow from discontinued investing activities (5,541 ) (73,147 ) - (2,547 ) (79,274 ) (1,381 ) Net cash flows from investing activities 457,958 (960,625 ) 128,896 (634,199 ) (828,162 ) 114,118 (1)Reclassified with respect to discontinued operations - see Note 6(2) and Note 6(3). (2)Reclassified with respect to discontinued operations - see Note 6(3)). The accompanying notes are an integral part of the financial statements. 10 Koor Industries Limited (An Israeli Company) Condensed Consolidated Interim Statements of Cash Flows (cont’d) Convenience translation (Note 1A3) Year Nine months ended ended Nine months ended September 30 Three months ended September 30 December 31 September 30 2007 2006(1) 2007 2006(1) 2006(2) 2007 Unaudited Unaudited Audited Unaudited NIS thousands US$ thousands Cash flows from financing activities Dividend paid (149,857 ) - (149,857 ) - - (37,343 ) Proceeds from issuance of debentures 640,789 593,988 - 593,988 593,988 159,678 Acquisition of stock options by subsidiary (76 ) - - - (1,138 ) (19 ) Receipt of long-term loans and other long-term liabilities 3,187 142,994 - 115 142,363 795 Repayment of long-term loans, debentures and other long-term liabilities (23,814 ) (3,600 ) (21,944 ) - (53,081 ) (5,934 ) Increase (decrease) in credit from banks and others, net 6,619 (2,423 ) 1,656 409 (2,835 ) 1,649 Net cash flow from continuing financingactivities 476,848 730,909 (170,145 ) 594,512 679,297 118,826 Net cash flow from discontinued financing activities (5,647 ) 48,168 - (3,729 ) 47,643 (1,407 ) Net cash flows from financing activities 471,201 779,077 (170,145 ) 590,783 726,940 117,419 (1)Reclassified with respect to discontinued operations - see Note 6(2) and Note 6(3). (2)Reclassified with respect to discontinued operations - see Note 6(3). The accompanying notes are an integral part of the financial statements. 11 Koor Industries Limited (An Israeli Company) Condensed Consolidated Interim Statements of Cash Flows (cont’d) Convenience translation (Note 1A3) Year Nine months ended ended Nine months ended September 30 Three months ended September 30 December 31 September 30 2007 2006(1) 2007 2006(1) 2006(2) 2007 Unaudited Unaudited Audited Unaudited NIS thousands US$ thousands Translation differences in respect of cash balances of foreign subsidiaries in continuing operations (63 ) (784 ) (63 ) 405 (657 ) (16 ) Translation differences in respect of cash balances of foreign subsidiaries in discontinued operations - 483 - (730 ) 74 - Increase (decrease) in cash and cash equivalents 803,003 (125,201 ) (126,089 ) (6,114 ) (94,624 ) 200,100 Increase in cash and cash equivalents from discontinued operations 35,612 18,641 - 8,017 52,449 8,874 Increase (decrease) in cash and cash equivalents from continuing operations 838,615 (106,560 ) (126,089 ) 1,903 (42,175 ) 208,974 Balance of cash and cash equivalents at beginning of period 241,586 283,761 1,206,290 175,298 283,761 60,201 Balance of cash and cash equivalents at end of period 1,080,201 177,201 1,080,201 177,201 241,586 269,175 (1)Reclassified with respect to discontinued operations - see Note 6(2) and Note 6(3). (2)Reclassified with respect to discontinued operations - see Note 6(3). The accompanying notes are an integral part of the financial statements. 12 Koor Industries Limited (An Israeli Company) Condensed Consolidated Interim Statements of Cash Flows (cont’d) Convenience translation (Note 1A3) Year Nine months ended ended Nine months ended September 30 Three months ended September 30 December 31 September 30 2007 2006(1) 2007 2006(1) 2006(2) 2007 Unaudited Unaudited Audited Unaudited NIS thousands US$ thousands A.Adjustments to reconcile net earnings to net cash flows generated by operating activities: Income and expenses not involving cash flows: Cumulative effect as of the beginning of the year of change in accounting method - (62,552 ) - - (62,552 ) - Earnings from discontinued operations (10,355 ) (8,678 ) - (5,280 ) (13,918 ) (2,580 ) Minority interest in results ofsubsidiaries, net (2,014 ) 990 (2,422 ) 32 2,430 (502 ) Group’s equity in operating results of investee companies, net (264,224 ) 18,415 (33,758 ) 21,421 139,450 (65,842 ) Depreciation and amortization 4,008 3,312 1,156 1,263 5,403 999 Deferred taxes, net 2,187 14,025 857 (280 ) 13,869 545 Increase (decrease) in liabilities in respect of employee severance benefits, net (610 ) 4,666 66 4,712 2,097 (153 ) Amortization of stock based compensation 654 1,153 142 83 1,633 163 Net capital losses (gains) from realization of: Fixed assets and intangible assets (2 ) 41 32 58 339 - Investments in affiliates (51,990 ) - (27,242 ) - - (12,955 ) Investments in investee companies (540,418 ) - (515,094 ) - (79,308 ) (134,667 ) Linkage of debentures and amortization of bond discount 26,612 9,429 23,255 (6,506 ) 23,765 6,631 Inflationary erosion (linkage) of principal of long-term loans and other liabilities 30,979 19,134 29,634 11,659 (25,545 ) 7,720 Inflationary erosion (linkage) of value of investments, deposits and loans receivable (39,588 ) 8,030 3,129 19,534 (8,350 ) (9,865 ) Impairment (reversal) in value of assets and investments (primarily venture capital investments) 6,331 8,257 7,521 (3,397 ) (1,504 ) 1,578 (838,430 ) 16,222 (512,724 ) 43,299 (2,191 ) (208,928 ) (1)Reclassified with respect to discontinued operations - see Note 6(2) and Note 6(3). (2)Reclassified with respect to discontinued operations - see Note 6(3). The accompanying notes are an integral part of the financial statements. 13 Koor Industries Limited (An Israeli Company) Condensed Consolidated Interim Statements of Cash Flows (cont’d) Convenience translation (Note 1A3) Year Nine months ended ended Nine months ended September 30 Three months ended September 30 December 31 September 30 2007 2006(1) 2007 2006(1) 2006(2) 2007 Unaudited Unaudited Audited Unaudited NIS thousands US$ thousands Changes in operating asset and liability items: Decrease (increase) in trade receivables and other receivables (30,660 ) (2,897 ) 1,897 (1,012 ) 15,782 (7,640 ) Decrease (increase) in inventories (including long-term customer advances and deposits) (13,021 ) 6,388 (1,090 ) 342 18,035 (3,245 ) Increase (decrease) in trade payables and other payables 10,017 (4,613 ) (34,625 ) (10,620 ) (15,353 ) 2,496 (33,664 ) (1,122 ) (33,818 ) (11,290 ) 18,464 (8,389 ) (872,094 ) 15,100 (546,541 ) 32,009 16,273 217,317 Convenience translation (Note 1A3) Year Three months ended ended Six months ended September 30 Three months ended September 30 December 31 September 30 2007 2006(1) 2007 2006(1) 2006(2) 2007 Unaudited Unaudited Audited Unaudited NIS thousands US$ thousands B.Non-cash transactions: Sale of venture capital investments - 56,159 - Dividend in kind from affiliated company - 10,470 - Payables on account of sale of discontinued operation 37,222 - - 9,275 (1)Reclassified with respect to discontinued operations - see Note 6(2) and Note 6(3). (2)Reclassified with respect to discontinued operations - see Note 6(3). The accompanying notes are an integral part of the financial statements. 14 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 1 - Significant Accounting Policies A.General 1. These financial statements were prepared in conformity with generally accepted accounting principles applicable to the preparation of interim financial statements, in accordance with Accounting Standard No. 14 of the Israel Accounting Standards Board (“IASB”) and with Article 4 of the Securities Regulation (Immediate and Periodic Reports) - 1970. 2. These financial statements were prepared as at September 30, 2007 and for the nine-month period then ended. These financial statements should be read in conjunction with the Company’s audited financial statements and accompanying notes as at December 31, 2006 (“the annual financial statements”). 3. The adjusted interim financial statements as at September 30, 2007, and for the nine months then ended have been translated into U.S. dollars using the representative exchange rate at that date ($1NIS 4.013).The translation was made solely for the convenience of the reader. The amounts presented in these financial statements should not be construed to represent amounts receivable or payable in dollars or convertible into dollars, unless otherwise indicated in these financial statements. 4. The significant accounting policies were applied in the interim financial statements in a manner consistent with the financial statements at December 31, 2006, except as mentioned in Note 1B below. B.Initial application of new accounting standards 1.Accounting Standard No. 27, "Fixed Assets" As from January 1, 2007 the Company implements Accounting Standard No. 27, "Fixed Assets" (hereinafter – the Standard). The Standard prescribes rules for the presentation, measurement and disposition of fixed assets and for the disclosure required in respect thereto. The Standard stipulates, inter alia, that upon the initial recognition of a fixed asset, the entity shall include in the cost of the item all the costs it will incur in respect of a liability to dismantle and remove the item and to restore the site on which it was located. Furthermore, the Standard stipulates that a group of similar fixed asset items shall be measured at cost net of accumulated depreciation, and less impairment losses, or alternatively, at its revalued amount less accumulated depreciation, whereas an increase in the value of the asset to above its initial cost as a result of the revaluation will be directly included the shareholders’ equity under a revaluation reserve. Any part of a fixed asset item with a cost that is significant in relation to the total cost of the item shall be depreciated separately, including the costs of significant periodic examinations. The Standard also stipulates that a fixed asset that was purchased in consideration for another non-monetary item in a transaction of commercial substance shall be measured at fair value. The Standard also requires entities to review the residual value, useful life and depreciation method of the asset at least at the end of each fiscal year, and if the expectations differ from the prior estimates the changes are to be treated as a change in accounting estimate. The Company elected to measure the fixed asset items at cost less accumulated depreciation. Application of the new Standard did not have a material impact on the Company's results of operations and its financial position. 15 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 1 - Significant Accounting Policies (cont’d) B. Impact of new accounting standards prior to their application (cont’d) 2. Accounting Standard No. 26, "Inventory" As from January 1, 2007 the Company implements Accounting Standard No. 26, "Inventory" (hereinafter – the Standard). The Standard stipulates guidelines for determining the cost of inventory and its subsequent recognition as an expense as well as for determining impairment in value of inventory to its net realizable value. According to the Standard, inventory should be presented according to the lower of cost or net realizable value. The Standard also provides guidelines regarding cost allocation of costs to inventory. The Standard shall be applied retroactively by restating comparative amounts in respect of prior periods. The implementation of the Standard did not have a material impact on the Company's financial position or results of operations. 3. Accounting Standard No. 23, "Accounting for Transactions Between an Entity and its Controlling Shareholder" As from January 1, 2007 the Company implements Accounting Standard No. 23, "Accounting for Transactions between an Entity and its Controlling Shareholder" (hereinafter – the Standard). The Standard effectively supersedes the main provisions of Israeli Securities Regulations (Presentation of Transactions Between a Company and its Controlling Shareholder), and provides that assets (excluding intangible assets that do not have an active market) and liabilities in respect of which a transaction has taken place between the entity and its controlling shareholder will be measured according to fair value on the transaction date and the difference between the fair value and the consideration received in the transaction will be recorded within shareholders' equity. A debit amount is essentially a dividend and will therefore be recorded as a reduction of retained earnings. A credit amount is essentially an investment by the shareholder and will therefore be recorded as a separate item within shareholders' equity, "Capital reserve from transactions between the entity and its controlling shareholder". The Standard addresses three issues pertaining to transactions between an entity and its controlling shareholder: transfer of an asset from the controlling shareholder to the entity or transfer of an asset from the entity to the controlling shareholder; assumption, fully or partially, by the controlling shareholder of a liability that the entity has to a third party, indemnification from the controlling shareholder to the entity in respect of an expense, concession, fully or partially, by the controlling shareholder of an amount owed to him by the entity; and loans granted to or by the controlling shareholder. Furthermore, the Standard provides the disclosure required in financial statements pertaining to transactions between the entity and its controlling shareholder during the period. Pursuant to the Standard's transitional provisions, the Company applies the Standard to transactions with controlling interests therein executed after January 1, 2007, as well as to loans granted or received from the controlling interest prior to the Standard's commencement date, beginning from its commencement date. Application of the new Standard did not have a material impact on the Company's results of operations and its financial position. 16 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 1 - Significant Accounting Policies (cont’d) B. Impact of new accounting standards prior to their application (cont’d) 4. Accounting Standard No. 16, "Investment Property" As from January 1, 2007 the Company implements Accounting Standard No. 16, "Investment Property" (hereinafter – the Standard). The Standard prescribes rules for recognition, measurement and disposition of investment property and for the disclosure required in respect thereto. The Standard stipulates, inter-alia, that the initial measurement of investment property shall be according to cost, including transaction costs. Furthermore the Standard stipulates that in subsequent periods the entity should choose to measure all of its investment property, either according to cost, after deduction of accumulated depreciation and impairment losses, or according to fair value, in which case adjustments to fair value shall be recorded in the statement of operations. The Company elected to apply the fair value model for measuring its investment property.Therefore, in accordance with the transition requirements of the Standard, on January 1, 2007 the Company recorded an increase in the balance of its investment property in the amount of NIS 28 million.Furthermore, the Company recorded an increase in its investments in affiliates in the amount of NIS 32 million.The Company recorded an adjustment to the opening balance of retained earnings of NIS 52 million in respect of the above. The Company recognizes a liability in respect of property sales tax upon occurrence of an event that gives rise to such a liability, therefore the financial statements do not include a liability for property sales tax in respect of its investment property. The Company estimates that in the event that it were to sell all of its investment property at prices equivalent to the fair value of the investment property as of the balance sheet date, the impact of the liability on the Company's financial statements, taking into account taxes, minority interest and the Company's equity in affiliated companies, would amount to approximately NIS 4 million. 5. Accounting Standard No. 30, "Intangible Assets" As from January 1, 2007, the Company implements Accounting Standard No. 30, "Intangible Assets" (hereinafter – the Standard) of the IASB. The Standard prescribes the accounting treatment for intangible assets and defines how to measure the book value of these assets, and provides the disclosure requirements. In accordance with the Standard's transition rules, the Standard shall be applied retroactively, except as set forth hereinafter. With regard to business acquisitions, the Standard shall be applied to business acquisitions that take place from January 1, 2007 and thereafter, whereas with regard to in-process research and development projects acquired within the framework of a business acquisition that occurred prior to January 1, 2007 and that meets the definition of an intangible asset on the acquisition date and that was recorded as an expense on the acquisition date, on January 1, 2007 the acquiring company shall recognize the in-process research and development project as an asset, as well as applicable deferred taxes. The in-process research and development asset shall be recorded at the amount estimated on the acquisition date, less the amortization that would have accrued from the acquisition date until December 31, 2006 according to the useful life of the asset and less impairment losses. This amount shall be recorded as an adjustment to the opening balance of retained earnings as of January 1, 2007. 17 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 1 - Significant Accounting Policies (cont’d) B. Impact of new accounting standards prior to their application (cont’d) 5. Accounting Standard No. 30, "Intangible Assets" (cont'd) The Company recorded an expense of NIS 2,443 thousand in respect of in-process research and development projects acquired within the framework of a business acquisition that occurred prior to January 1, 2007. The projects meet the definition of an intangible asset on the acquisition date and therefore on January 1, 2007 the Company recognized the in-process research and development projects as assets in the amount of NIS 1,728 thousand (after recognition of applicable deferred taxes) against an adjustment to the opening balance of retained earnings as of January 1, 2007. As from January 1, 2007 certain of the Company’s investees examine the criteria for recognition of intangible assets in respect of development activities. Such investees did not recognize intangible assets in respect of past development activities as such investees did not examine the criteria or document them in prior periods. 6. Accounting Standard No. 29, "Adoption of International Financial Reporting Standards (IFRS)" In July 2006 the IASB published Accounting Standard No. 29, "Adoption of International Financial Reporting Standards (IFRS)" (hereinafter – the Standard). The Standard determines that entities that are subject to the Securities Law – 1968 and that are required to report according to the regulations of this law, shall prepare their financial statements according to IFRS for periods commencing from January 1, 2008. The Standard allows for early adoption as from financial statements published after July 31, 2006. The initial implementation of IFRS shall be effected in accordance with the rules set forth in International Financial Reporting Standard No. 1, "Initial Adoption of IFRS". According to IFRS 1, the Company is required to include as a note to its financial statements for December 31, 2007, the balance sheet data as at December 31, 2007 and the statement of operations data, after application of the IFRS rules for recognition, measurement and disclosure. The Company intends to implement IFRS as of its financial statements for the period commencing January 1, 2008. 18 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 2 - Rates of Change in the Consumer Price Index and Foreign Currency Exchange Rates Below are the rates of change that occurred in the Consumer Price Index and in the exchange rates of the U.S. Dollar during the reporting periods: Israeli Exchange rate CPI of one Dollar Points NIS At September 30, 2007 189.10 4.013 At September 30, 2006 186.48 4.302 At December 31, 2006 184.87 4.225 Change in % Change in % For the nine months ended September 30, 2007 2.29 (5.0 ) For the three months ended September 30, 2007 1.30 (5.6 ) For the nine months ended September 30, 2006 (6.5 ) 0.8 For the three months ended September 30, 2006 (3.1 ) (0.8 ) For the year ended December 31, 2006 (0.1 ) (8.2 ) Note 3 - Information Regarding Certain Investees A. Makhteshim Agan Industries Ltd. ("M-A Industries") – an affiliate 1. During the third quarter of 2007 the Company purchased 750,000 ordinary shares NIS 1 par value of M-A Industries for NIS 24 million.The Company’s holding in the voting rights of M-A Industries as of September 30, 2007 is 39.2%. 2. Under the terms of the securitization agreement of M-A Industries and its subsidiaries from September 2004, to sell customer receivables to financial institutions, the balance of trade receivables sold for cash as at the balance sheet date amounted to approximately $192 million (September 30, 2006 – $243 million; December 31, 2006 – $ 175.8 million). The maximum amount of financial resources expected to be made available to the purchasing companies to purchase the trade receivables of the subsidiaries is between $250 and $275 million, on a current basis, so that the proceeds received from the customers whose receivables had been sold will be used to purchase new trade receivables. 3. M-A Industries and its subsidiary in Brazil (Milenia) undertook, if certain conditions are met, to indemnify financial institutions for credit received by customers of Milenia from those financial institutions, and which was used to repay the debts of these customers to Milenia from its sales to these customers. The indemnification amount as at the balance sheet date is $55 million (September 30, 2006 – $65 million, December 31, 2006 - $65 million). 19 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 3 - Information Regarding Certain Investees (cont’d) A. Makhteshim Agan Industries Ltd. ("M-A Industries") – an affiliate (cont’d) 4. During the first nine months of 2007, approximately $ 675 thousand par value of M-A Industries debentures issued in a private placement in March 2004 to institutional investors, were converted into approximately 149 thousand ordinary shares NIS 1 par value of M-A Industries. Furthermore, NIS 38,220 thousand par value of debentures (Series A) of M-A Industries were converted into 4,200 thousand ordinary shares, NIS1 par value, of M-A Industries and approximately 3,234 thousand employee stock options were exercised for approximately 2,079 thousand ordinary shares NIS 1 par value of M-A Industries.As a result, during the nine month period ended September 30, 2007, the Company recorded a loss of approximately NIS 24 million, which is included within the Group’s equity in the operating results of investee companies, net. 5. On August 28, 2007, the Board of Directors of M-A Industries resolved to adopt an employee share option plan for its employees and employees of its subsidiaries.Under the plan, on October 15, 2007, 3,130,000 options exercisable into 3,130,000 ordinary shares NIS 1 par value of M-A Industries were issued. The fair value of the options as of the grant date was approximately NIS 23 million. 6. On October 7, 2007, a claim was filed with the Be’er Sheva District Court (“the claim”) against Makhteshim Chemical Works Ltd. (“Makhteshim”), a subsidiary of M-A Industries, by three plaintiffs. The plaintiffs also submitted an application for recognition of the claim as a class action. The claim and the application for recognition as a class action are in connection with air pollution allegedly caused by Makhteshim’s plant in Ramat Hovav.The group represented by the plaintiffs comprises all the residents in the various Bedouin areas, Be’er Sheva, revivem and Segev Shalom, for the period January 1, 2001 to August 13, 2007. The plaintiffs are asking for compensation for themselves and the group for alleged damage to their “autonomy” and for “medical supervision”.The total compensation requested for the class action is estimated by the plaintiffs at NIS 1,086,440,000.Alternatively, the plaintiffs request a legal relief ruling for the general public, as well as legal fees and court fees. Makhteshim is required to submit its response to the application for recognition as a class action by January 27, 2008.Makhteshim intends to deny all of the claims and the application for recognition as a class action.At this preliminary stage, M-A Industries’ management is unable to assess whether the claim will be recognized as a class action, M-A Industries has not recorded any provision in connection with this claim. 7. Seasonality Sales of crop protection products are directly dependent on the agricultural seasons and the cycle of crop production. Therefore, M-A Industries’ revenues are not distributed evenly throughout the year. Countries in the Northern Hemisphere are characterized by similar timing of the agricultural seasons and the highest sales to these countries usually take place during the months February-April. The seasonality in the Southern Hemisphere is opposite and most of the sales take place during the months August-November, with the exception of Australia where most of the sales take place in April-July. M-A Industries’ worldwide activities are conducive to balancing the seasonality impact even though M-A Industries has higher sales in the Northern Hemisphere. 20 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 3 - Information Regarding Certain Investees (cont’d) B.ECI Telecom Ltd. ("ECI") – a former affiliate 1. On September 28, 2007, ECI, in which the Company had a holding of approximately 28%, reported that it closed the merger agreement signed on July 2, 2007, whereby ECI was sold in its entirety to Swarth Group and certain investment funds (hereinafter – the Buyers) in a transaction amounting to approximately $1.2 billion. The Company received in consideration of its holdings in ECI’s shares, an amount of approximately USD 330.5 million in cash. Subsequent to the closing, in the third quarter of 2007 the Company recorded a capital gain of NIS 514 million, based on ECI’s results for the third quarter of 2007. 2. During the first quarter of 2007, as ECI's affiliated company Veraz Networks Inc. ("Veraz"), made significant progress towards completion of its initial public offering, ECI's management determined that it is more likely than not that a portion of ECI's capital loss carryforwards for tax purposes will be utilized against capital gains that ECI will generate from the future sale of its shares in Veraz. As a result, ECI released part of its deferred tax asset valuation allowance and recognized an income tax benefit in the amount of $ 12.5 million. 3. On April 4, 2007, Veraz issued its shares to the public and its shares began to trade on the NASDAQ.Veraz raised gross proceeds of $ 54 million, before underwriting discounts and expenses, from the sale of 6.75 million shares at the public offering price of $8 per share. In addition, ECI sold in the offering 2.25 million shares of Veraz for a total gross consideration of $18 million. Following the offering, ECI's holding in Veraz were reduced to 27.5% (on a non-diluted basis).In accordance with generally accepted accounting principles in Israel, during the second quarter of 2007 ECI recorded a gain approximately $ 15.5 million in respect of the abovementioned sale of shares and an additional gain of $ 12 million in respect of ECI’s share in the increase in the shareholders’ equity of Veraz pursuant to the offering.The Company’s share in these gains is approximately NIS 31 million. 21 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 3 - Information Regarding Certain Investees (cont’d) B.ECI Telecom Ltd. ("ECI") – a former affiliate (cont’d) 4. ECI prepares its financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”). Below is the adjustment of the net earnings of ECI as reported in accordance with U.S. GAAP to net earnings in accordance with Israeli GAAP: For the year ended Nine months ended September 30 Three months ended September 30 December 31 2007 2006 2007 2006 2006 US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) Net earnings (loss) of ECI as reported in conformity with U.S. GAAP 26,365 19,787 (17,120 ) 7,088 22,095 Adjustments: Share-based payments expenses 3,941 823 6,084 88 786 Financing income(expenses) from derivative financial statements (587 ) (2,682 ) (596 ) 2,333 (5,745 ) Realization of excess cost allocated to goodwill 359 55 152 8 55 Loss (gain) on available for sale marketable securities 95 - 60 233 19 Capitalized of R&D expenditures 19,781 - 7,052 - - ECI’s equity inresults of affiliate - (1,704 ) - - 1,704 Gain from issue of sharesby affiliated company * - - (12,000 ) - - Distribution of available-for-sale securities as dividend-in-kind - (4,075 ) - - (4,075 ) Cumulative effect as of the beginning of the year of change in accounting method - 1,704 - - (1,704 ) Net earnings (loss) of ECI in conformity withIsraeli GAAP 49,954 13,908 (16,368 ) 9,750 13,135 *According to Israeli GAAP, the gain was recorded during the second quarter of 2007. 22 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 3 - Information Regarding Certain Investees (cont’d) C. Koor Corporate Venture Capital – a consolidated partnership On January 11, 2007, the Company sold all shares held by Koor and Koor Corporate Venture Capital in Scopus Video Networks Ltd. The Company’s total proceeds from the transaction amounted to approximately $16 million in cash. As a result of this transaction, the Company recorded a gain of approximately NIS 23 million in the first quarter of 2007. D. Sheraton-Moriah (Israel) Ltd. (“Sheraton Moriah”) – a former subsidiary On April 26, 2007 the Company completed the sale of its entire 56.5% shareholding in Sheraton Moriah Israel Ltd. (“Sheraton”) to Azorim Tourism Ltd. for total consideration of approximately $24 million. The first installment in the amount of $6.3 million was received on December 21, 2006, and the second in the amount of approximately $8.6 million was received on the date of the closing. The remaining amount of $9.1 million, guaranteed by Azorim Investment in Development and Building Corporation Ltd., will be received no later than March 27, 2008, as follows: (a) One half of the said amount shall be paid in NIS (in accordance with the last representative dollar exchange rate known on the date of payment); and (b) The other half shall be paid in NIS (in accordance with the representative dollar exchange rate known on the date of execution of the agreement), linked to the rate of change of the Israeli Consumer Price Index (CPI) known on March 27, 2008 relative to the CPI known on the date of execution of the agreement (Basic Index), and such that the said amount shall, in no event, be lower than the amount calculated according to the Basic Index. Following the closing of the transaction the Company was released from guaranties provided to banks to secure bank debt of Sheraton Moriah in the amount of approximately $9.2 million. The Company recorded a gain as a result of the transaction of approximately NIS 14 million in the second quarter of 2007. Pursuant to the sale, as of the financial statements for the first quarter of 2007, Sheraton has been presented as a discontinued operation. See Note 6(3). E. Knafaim Holdings Ltd. ("Knafaim") Further to the agreement signed in May 2007, on June 18, the Company completed the sale of its entire holding in Knafaim (9.2%) for total consideration of approximately $13.7 million, reflecting a price per share of $10.47 ("purchase price"). Under the agreement, should the purchaser sell the shares purchased at the closing date, to any third party, during a period of 12 months commencing from the closing date, at a price per share higher than the purchase price, the purchaser will pay the Company additional consideration in the amount of the difference between the sale price and the purchase price, net of interest accrued, multiplied by the lower of the number of shares sold or the number of shares purchased from the Company. The Company recorded a gain as a result of the transaction of approximately NIS 15 million in the second quarter of 2007. F. Elbit Systems Ltd. - ("Elbit") In September 2007, the final stage in the sale of the majority of the Company’s holdings in Elbit (approximately 5.5%), to Federmann Enterprises Ltd. for total consideration of approximately $70 million, was consummated.The remainder of the consideration (approximately $44 million including interest) was paid to the Company and the Company surrendered the remaining holdings in Elbit (approximately 3.3% of Elbit’s share capital) that had been held in trust.Subsequent to the transaction, in the third quarter of 2007 the Company recorded a gain of approximately NIS 27 million and during the first nine months of 2007 recorded a gain of approximately NIS 37 million. 23 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 3 - Information Regarding Certain Investees (cont’d) G. ECtel Ltd – (“ECtel”) – an affiliate In January 2005, a claim and a purported class action complaint filed in the United States against ECtel and certain directors and officers of ECtel. The complaint alleged violations of U.S. Federal Securities laws by ECtel and breach of fiduciary duties by the individual defendants, in connection with disclosure of ECtel’s financial results, between April 2001 and April 2003.Damages claimed by the plaintiff were not quantified. In July 2006, the United States of District Court for the District of Maryland granted ECtel’s motion to dismiss the securities class action lawsuit. In August 2006, the plaintiff filed a motion for reconsideration, alleging new evidence against ECtel, which was denied in March 2007.The plaintiff has appealed the dismissal. ECtel’s management, based on the opinion of its legal advisors, believes that the allegations made in the complain with respect to it are without merit, therefore no provision has been recorded in the financial statements in respect thereof. Note 4 - Contingent Liabilities and Commitments 1. On September 21, 2004 a suit was filed with the Tel Aviv District Court against the Company, Bezeq - the Israel Telecommunications Company Ltd. (“Bezeq”), Tadiran Ltd. (a subsidiary of Koor – “Tadiran”), Tadiran Telecommunications Ltd. (a former subsidiary of Koor which was merged with ECI – “Telecommunications”), Tadiran Public Switching Ltd., (a former subsidiary in Telecommunications), and Telrad Networks Ltd. (an affiliate of Koor – "Telrad Networks") in connection with the public switches. A motion for recognition of the suit as a class action was filed together with the suit in accordance with the Anti-Trust Law, 1988 (“the Anti-Trust Law”), and according to Civil Procedure regulations. In the Statement of Claim, the plaintiff alleges that during the previous decade, the defendants had engaged in activities prohibited by the Anti-Trust Law that resulted in damages to Bezeq's customers. In respect of the actions alleged by the Plaintiff, the Plaintiff is asking for damages for the group that he is seeking to represent in the amount of NIS 1.7 billion. On March 10, 2005, the Company and the other defendants submitted to the District Court their clarified objection to the request of the plaintiff to certify the claim as a class action.On December 5, 2005 the Plaintiff filed his response to the said objection. In the opinion of the management which is based on the opinion of its legal counsel, the chances of the claim and of the certification of the claim as a class action are remote. Further to the sale of shares of Telrad Networks, Koor committed to indemnify the purchasers in the event that a court ruling will increase the amount of expenses to be paid by Telrad Networks to an amount exceeding that stated in the share purchase agreement. 24 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 4 - Contingent Liabilities and Commitments (cont’d) 2. On February 20, 2007 a suit was filed with the Tel Aviv District Court against the Company and several directors and officers of the Company and of United Steel Mills Ltd. (in liquidation) ("Steel Mills"), a former subsidiary of the Company, and various other parties. A motion for recognition of the suit as a class action was filed together with the suit. Steel Mills issued convertible bonds by means of a prospectus to the public in February 1993. The bonds were to be repaid in three installments on January 31, 1999, 2000 and 2001. The first installment was repaid by Steel Mills, but the other two installments have not been repaid. In March 2000 Steel Mills began to be managed under a stay of proceedings order by the Haifa District Court, which was later altered to a liquidation order. The convertible bonds were unsecured and the assets of the company were insufficient, thus the last two installments of the bonds were not repaid. In the Statement of Claim, the plaintiff alleges that the defendants are responsible for false representations made by them and for which they are responsible, and upon which he acted. In the event that the suit will be recognized as a class action, the Plaintiff is asking for damages for the group that he is seeking to represent in the amount of NIS 25 million. On June 25, 2007, responses to the request for recognition as a class action was filed with the Court on behalf of the defendants, detailing their objections to the plaintiff's request for recognition of the suit as a class action. The responses include significant arguments against recognition of the claim as a class action. Despite the fact that the plaintiff has not yet filed his response to the defendants' response, in the opinion of the management which is based on the opinion of its legal counsel, the chances of the request for recognition of the claim as a class action are remote and therefore no provision has been made in the financial statements in respect of this matter. Note 5 - Significant Events during the Reporting Period 1. On May 10, 2007, pursuant to completion of an offering to institutional investors in Israel the Company issued debentures with a par value of approximately NIS 595 million, for consideration of approximately NIS 640 million, implying an effective interest rate of 4.05%, linked to the Israeli CPI. The debentures will be considered part of the Series H debentures issued on August 20, 2006 by the Company to the public in Israel pursuant to the prospectus dated August 13, 2006 and the terms of the debentures are identical to the terms of the Series H debentures issued under the prospectus. The debentures are linked to the Israeli CPI and bear annual interest of 5.1%. The debentures will be repaid in five equal installments on September 1 of each year from 2012 through 2016. The interest is payable on the outstanding balance of the debentures, on September 1 of each year from 2007 through 2016. The debentures have been approved for trading on the Tel-Aviv Stock Exchange. The sale of the debentures by the institutional investors is subject to lock-up arrangements provided under the Israeli Securities Law, 1968 and its regulations. The debentures have not been and will not be registered under the US Securities Act of 1933, as amended, and may not be offered or sold in the United States or to U.S. persons, absent registration or an applicable exemption from registration requirements. 25 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 5 - Significant Events during the Reporting Period (cont’d) 2. On June 18, 2007, the delisting of the Company's American Depositary Receipts (hereinafter – ADR's) from the New York Stock Exchange (hereinafter – NYSE) became effective. The delisting follows the decision of the Company's Board of Directors from May 2007 to delist the ADR's voluntarily from the NYSE and to terminate the ADR program with BONY. Following termination of the ADR program, no additional ADR's may be issued. Holders of ADRs were entitled to return their ADRs to BONY by September 18, 2007 and receive the appropriate number of underlying ordinary shares (each ADRs represents 0.20 of an ordinary share), subject to cancellation fees charged by BONY. For ADRs not submitted to BONY for exchange by September 18, 2007, the ADR holders are entitled to receive their share of the proceeds from the sale of the shares held by BONY net of any applicable charges, taxes, etc. 3. On June 11, 2007 the Company's General Shareholders Meeting approved the arrangement between the Company and Discount Investment Corporation Ltd. for participation in the compensation costs of the Chief Executive Officer of the Company. According to the arrangement, the Company will bear 80% of the compensation costs of the Chief Executive Officer of the Company. Prior to the approval of the General Shareholders' Meeting, the arrangement was approved by the Company's Audit Committee and by the Company's Board of Directors. 4. On August 15, 2007 the Company’s Board of Directors resolved to distribute a interim dividend of NIS 150 million that was paid on September 6, 2007. 5. On August 15, 2007 the Company’s General Shareholders’ Meeting approved a one-time bonus to one of the directors of the Company in connection wit the sale by the Company of its holding in Sheraton-Moriah to Azorim.The Company’s share in the bonus amount to NIS 945 thousand.The bonus was approved by the Company’s Audit Committee and Board of Directors prior to its approval by the General Shareholders’ Meeting. Note 6 - Discontinued Operations 1.Koor Trade Ltd. On April 25, 2006, the Company signed an agreement for the sale of its entire holdings in Koor Trade, including shareholder loans, to a group of managers, including one of the Company's senior executives, for $8.3 million. The transaction was completed in the second quarter of 2006, and the entire cash proceeds of $8.3 million were received. In the event that the buyers sell their holding in Koor Trade or a certain affiliated company of Koor Trade during a three-year period, at a price that exceeds the sale price (or the price fixed in the agreement for the value of the aforesaid affiliated company), the sale price will be increased by an incremental amount as setforth in the agreement. Following the resolution of the Company's Board of Directors from 2005 to sell Koor Trade, Koor Trade has been presented as a discontinued operation commencing from the Company's financial statements for the year ended December 31, 2005. The sale of Koor Trade did not have a significant impact on the Company's financial results. 26 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 6 - Discontinued Operations (cont’d) 1.Koor Trade Ltd. (cont’d) Following are the results of operations of the discontinued operations, as included in the financial statements, for the: Nine months Three months ended ended Year ended September 30 September 30 December 31 2006 2006 2006 Unaudited Unaudited Audited NIS thousands NIS thousands NIS thousands Revenues and earnings Revenue from sales and services 41,203 - 41,203 Other income 4,599 - 4,599 45,802 - 45,802 Costs and losses Cost of sales and services 27,309 - 27,309 Selling and marketing expenses 7,431 - 7,431 General and administrative expenses 4,495 - 4,495 Other expenses 2,840 - 2,840 Finance (income), net (318 ) - (318 ) 41,757 - 41,757 Earnings before income tax 4,045 - 4,045 Income tax (1,459 ) - (1,459 ) 2,586 - 2,586 Minority interest in subsidiaries' results, net (253 ) - (253 ) Net earnings for the period 2,333 - 2,333 27 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 6 - Discontinued Operations (cont’d) 2.Isram Wholesale Tours and Travel Ltd. On December 28, 2006 the Company sold its entire holding in Isram Wholesale Tours and Travel Ltd. ("Isram") for total consideration of $1.26 million. The Company recorded a capital gain of approximately NIS 8 million in respect of the sale. Pursuant to the sale, Isram has been presented as a discontinued operation. Following are the assets and liabilities relating to the discontinued operation as at: September 30 2007 Unaudited NIS thousands Assets related to discontinued operation: 15,229 Cash and cash equivalents 12,157 Trade receivables 10,863 Other long-term investments and receivables 1,032 Fixed assets, net 1,243 Intangible assets, deferred tax assets and deferred expenses, net 3,407 43,931 Liabilities related to discontinued operation: Trade payables 10,643 Customer advances 21,514 Other payables 11,091 Liability for employee severance benefits, net 159 Minority interest 42 43,449 28 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 6 - Discontinued Operations (cont'd) 2. Isram Wholesale Tours and Travel Ltd. (cont'd) Following are the results of operations of the discontinued operation, as included in the financial statements for the: Nine months Three months ended ended Year ended September 30 September 30 December 31 2006 2006 2006 Unaudited Unaudited Audited NIS thousands NIS thousands NIS thousands Revenues and earnings Revenue from sales and services 194,006 59,694 253,473 Other income - - 8,001 194,006 59,694 261,474 Costs and losses Cost of sales and services 167,498 51,356 219,573 Selling and marketing expenses 3,670 1,115 5,143 General and administrative expenses 17,882 5,603 23,413 Finance income, net (326 ) (66 ) (262 ) 188,724 58,008 247,867 Earnings before income tax 5,282 1,686 13,607 Income tax (1,182 ) (356 ) (5,240 ) 4,100 1,330 8,367 Minority interest in subsidiaries' results, net (1,312 ) (360 ) (226 ) Net earnings for the period 2,788 970 8,141 29 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 6 - Discontinued Operations (cont'd) 3.Sheraton Moriah (Israel) Ltd. (“Sheraton”) On April 26, 2007 the Company completed the sale of its entire 56.5% shareholding in Sheraton to Azorim Tourism Ltd. See Note 3D. Pursuant to the sale, Sheraton has been presented as a discontinued operation as of the financial statements of the Company for March 31, 2007. Following are assets and liabilities relating to the discontinued operation as at: Year ended September 30 December 31 2006 2006 Unaudited Audited NIS thousands NIS thousands Assets related to discontinued operation: Cash and cash equivalents 27,723 35,611 Trade receivables 46,540 49,031 Other accounts receivable 32,643 17,935 Inventories 4,529 3,409 Investments in affiliates 4,250 2,043 Other long-term investments and receivables 24,045 23,184 Fixed assets, net 674,933 665,870 Intangible assets, deferred tax assets and deferred expenses, net 17,484 17,562 832,147 814,645 Liabilities related to discontinued operation: Credit from banks and others 17,909 20,167 Trade payables 30,806 27,372 Other payables 28,429 29,907 Customer advances 5,290 3,262 Long-term bank loans 583,634 569,759 Liability for employee severance benefits, net 3,947 4,102 Deferred tax liabilities 10,584 10,977 Minority interest 74,739 72,175 755,338 737,721 30 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 6 - Discontinued Operations (cont'd) 3.Sheraton Moriah (Israel) Ltd. (“Sheraton”) (cont’d) Following are the results of operations of the discontinued operation, as included in the financial statements for the: Year ended Nine months ended September 30 Three months ended September 30 December 31 2007 2006 2007 2006 2006 Unaudited Unaudited Unaudited Unaudited Audited NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands Revenues and earnings Revenue from sales and services 69,690 239,387 - 80,649 312,801 Company's equity in the operating results of investeecompanies, net 360 736 - 745 1,006 Other income 13,678 3,780 - 4,364 4,714 83,728 243,903 - 85,758 318,521 Costs and losses Cost of sales andservices 56,373 172,212 - 59,924 227,622 Selling and marketing expenses 3,553 11,706 - 3,063 16,231 General and administrativeexpenses 10,112 33,630 11,135 47,087 Other expenses 102 - Finance expenses,net 5,188 16,651 - 3,089 16,455 75,328 234,199 - 77,211 307,395 Earnings before income tax 8,400 9,704 - 8,547 11,126 Income tax (568 ) (3,113 ) - (671 ) (4,698 ) 7,832 6,591 - 7,876 6,428 Minority interest in subsidiaries' results, net 2,523 (3,034 ) - (3,566 ) (2,984 ) Net (loss) earningsfor the period 10,355 3,557 - 4,310 3,444 31 Koor Industries Limited (An Israeli Corporation) Notes to the Interim Financial Statements as at September 30, 2007 (unaudited) Note 7 - Business Segments Information regarding business segments of the Koor Group: For the year ended Nine months ended September 30 Three months ended September 30 December 31 2007 2006(1) 2007 2006 2006(2) NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) Revenues from sales and services Telecommunications 158,903 204,656 44,429 68,006 260,384 Others 5,714 7,544 1,975 2,538 10,068 164,617 212,200 46,404 70,544 270,452 Group's equity in the results of investee companies, net Telecommunications 58,280 (78,379 ) (15,524 ) (1,475 ) (106,781 ) Agro-chemicals 208,070 163,462 52,481 24,603 65,925 Venture capitalinvestments - (3,733 ) - (1,512 ) (4,739 ) Others 6,018 3,594 1,422 2,784 8,040 272,368 84,944 38,379 24,400 (37,555 ) Earnings (losses) before income tax Telecommunications 559,657 (79,381 ) 489,057 (798 ) (121,613 ) Agro-chemicals 208,070 163,462 52,481 24,603 65,925 Venture capitalinvestments 17,034 (12,098 ) (7,286 ) 1,935 39,585 Others 54,411 1,722 25,891 534 11,816 Total 839,172 73,705 560,143 26,274 (4,287 ) Joint general income(expenses) (15,195 ) (26,920 ) (7,060 ) 3,723 (8,250 ) Financing expenses, net (99,609 ) (85,149 ) (93,082 ) (27,465 ) (97,480 ) Earnings (losses) before income tax 724,368 (38,364 ) 460,001 2,532 (110,017 ) (1)Reclassified with respect to discontinued operations - see Note 6(2) and Note 6(3). (2)Reclassified with respect to discontinued operations - see Note 6(3). Note 8 – Events Subsequent to Balance Sheet Date On November 18, 2007, the Company’s Board of Directors resolved to distribute an interim dividend of NIS 380 million to be paid on December 10, 2007 to the shareholders of record on November 25, 2007. 32
